EXHIBIT C
From: TShriner@foley.com <TShriner@foley.com>  
Sent: Thursday, March 17, 2016 9:11 AM 
To: Ralph Weber <weber@gwmlaw.com> 
Subject: John Dewey 

Ralph,

It was good talking to you again this morning. The attached sheets show real estate
owned in P&D and NEA. All the P&D property is used in the business. REDACTED




I look forward to talking with you further when you have heard back from your
accountants, which you thought should happen in a couple of weeks.

Tom
The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended
for transmission to, or receipt by, any unauthorized persons. If you have received this message in error, please
(i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message. Legal advice contained in the preceding message is solely for the benefit of the Foley & Lardner LLP
client(s) represented by the Firm in the particular matter that is the subject of this message, and may not be
relied upon by any other party.
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
